In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner “for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.”
Upon consideration of the motion for an order regarding the admissibility of certain evidence and for proceeding with expert discovery,
It is ordered that the motion is denied in part and granted in part.
The motion is denied with respect to the request to “prohibit both sides from submitting and filing evidence not provided to opposing counsel by March 1, 2010.” Whether particular evidence is *1551admissible or may be considered by the court shall be determined after it has been submitted on June 1, 2010.
The motion is granted with respect to the request for both sides to be able to depose expert witnesses. The parties shall have until April 30, 2010, to depose all expert witnesses.
Pfeifer, Acting C.J.
Cupp, J., not participating.